         Case 2:19-cv-05131-MAK Document 26 Filed 09/23/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMATADI LATHAM                                  : CIVIL ACTION
                                                :
                     v.                         : NO. 19-5131
                                                :
BERNADETTE MASON, et al.                        :


                                      MEMORANDUM
KEARNEY, J.                                                                   September 23, 2020

       An incarcerated man seeking habeas relief from a life imprisonment sentence arising

from a jury’s guilty verdict on several charges today argues his trial counsel provided ineffective

assistance by failing to timely object to a 911 call at trial and the Commonwealth’s failure to turn

over a co-defendant’s statement violated his constitutional rights. Judge Caracappa extensively

analyzed the prisoner’s two claims for habeas relief. Applying the Supreme Court’s established

standards in Martinez v. Ryan and Brady v. Maryland, Judge Caracappa found the two claims

lack merit. We studied Judge Caracappa’s detailed report and find his ineffective assistance of

counsel claim is procedurally defaulted and the default is not excused under Martinez v. Ryan.

We further find, as did Judge Caracappa, the prisoner’s Brady claim lacks merit as he failed to

meet the Brady test.      We find no basis for a certificate of appealability. We adopt Judge

Caracappa’s Recommendation and dismiss the habeas petition.

I.     Background

       Amatadi Latham and two other persons broke into the home of Robert and Janice Chae

early on January 9, 2009, bound the Chaes and their children with duct tape, and stole thousands

of dollars. 1 Police responding the burglary found Mr. Chae’s lifeless body in a large pool of

blood. 2 An autopsy confirmed Mr. Chae suffocated to death and had been hit many times with a
          Case 2:19-cv-05131-MAK Document 26 Filed 09/23/20 Page 2 of 11




blunt instrument, stabbed with a knife, and punched in the face. 3 The police discovered and

collected various items located near Mr. Chae’s body, including a knife, duct tape, plastic

restraining devices, and a portion of a black latex glove. 4

        Subsequent investigation led detectives to Mr. Chae’s nephew, Angelo Shin. 5 Mr. Shin

disclosed he lived in his uncle’s home for over a year and enjoyed bragging to his friends about

his uncle’s wealth. 6 Mr. Shin admitted he helped plan a robbery of his uncle’s home and

provided the detectives with information about the other robbery participants, including Mr.

Latham. 7 The detectives eventually interviewed three other participants who confirmed much of

the information they already gathered. 8

        The Commonwealth charged Mr. Latham and his accomplices with the January 9, 2009

events at the Chae residence. 9 At trial, the Commonwealth presented testimony from additional

witnesses who corroborated the participants’ version of the events. 10 The Commonwealth further

presented testimony of a DNA analyst who established the DNA evidence extracted from the

crime scene tied Mr. Latham to the robbery. 11 Mr. Latham admitted to his involvement in the

Chae home robbery. 12 On January 29, 2010, the jury found Mr. Latham guilty of second-degree

murder, four counts of robbery, burglary, and two counts of criminal conspiracy. 13

        Mr. Latham’s counsel moved for a mistrial, arguing the Commonwealth improperly

introduced a recording of a 911 call from Mr. Chae’s son that had not been transcribed (as

required by court order) nor provided to defense counsel in advance of trial. 14 The trial court

ordered counsel to prepare a proposed curative jury instruction but denied the request for a

mistrial. 15

        The Honorable Thomas P. Rogers sentenced Mr. Latham to life imprisonment plus an

aggregate consecutive sentence of thirty-two to sixty-four years’ imprisonment. 16 Mr. Latham



                                                  2
         Case 2:19-cv-05131-MAK Document 26 Filed 09/23/20 Page 3 of 11




appealed his judgment of sentence to the Pennsylvania Superior Court. 17 The Superior Court

affirmed Judge Rogers’ judgment of sentence on March 17, 2014. 18 The Pennsylvania Supreme

Court denied Mr. Latham’s petition for discretionary review on September 11, 2014. 19

        Mr. Latham timely pro se petitioned for collateral relief under the Post-Conviction Relief

Act on January 12, 2015. 20 The Post-Conviction court appointed counsel to represent Mr.

Latham, but the appointed counsel moved to withdraw on April 16, 2015 arguing the claims

lacked merit. 21 The Post-Conviction court dismissed Mr. Latham’s petition as meritless on

September 2, 2016. 22 The Superior Court affirmed the Post-Conviction court’s dismissal of his

petition. 23 Mr. Latham did not seek review with the Pennsylvania Supreme Court. 24

        Mr. Latham then timely pro se petitioned for habeas relief claiming ineffective assistance

for trial counsel’s failure to timely object to the playing of a 911 call made from the Chae

residence. 25 We referred Mr. Latham’s petition to the Honorable Linda K. Caracappa for a

Report and Recommendation. 26 Mr. Latham requested leave to amend his petition to allege the

Commonwealth’s failure to turn over a statement made by Mr. Latham’s co-defendant

implicating himself in the Chae home robbery violating Brady v. Maryland. 27 Judge Caracappa

granted Mr. Latham leave to amend and accepted his amended petition. 28 The Commonwealth

sought for dismissal of Mr. Latham’s petition because (1) his ineffective assistance of counsel

claim is procedurally defaulted and (2) the state courts reasonably found the alleged Brady

violation to be meritless. 29

II.     Judge Caracappa’s Report and Recommendation to dismiss the habeas petition.

        Judge Caracappa issued a detailed Report recommending we deny Mr. Latham’s petition

because (1) the ineffective assistance of counsel claim is procedurally defaulted, as Mr. Latham

failed to previously raise the claim in state court and the default is not excused by Martinez; 30



                                                3
         Case 2:19-cv-05131-MAK Document 26 Filed 09/23/20 Page 4 of 11




and (2) the Brady claim is meritless, as Mr. Latham failed to demonstrate each of the three

prongs of the Brady rule. 31 Mr. Latham did not timely object to Judge Caracappa’s Report and

Recommendation. After careful review, we agree with Judge Caracappa’s recommendation and

deny Mr. Latham’s habeas petition.

        A.      Mr. Latham’s ineffective assistance of counsel claim is procedurally
                defaulted.

        Mr. Latham failed to raise his claim of ineffective assistance of trial counsel at any level

in state court. 32 Mr. Latham concedes his ineffective assistance claim is procedurally defaulted 33

but argued we should excuse his default under Martinez because his Post-Conviction counsel

ineffectively failed to raise the trial counsel’s ineffectiveness in collateral proceedings. 34

        As Judge Caracappa correctly explains, the Supreme Court in Martinez recognized a

“narrow exception” to the general rule attorney errors in collateral proceedings do not establish

cause to excuse a procedural default. 35 Under Martinez, “[i]nadequate assistance of counsel at

initial-review collateral proceedings may establish cause for a prisoner’s procedural default of a

claim of ineffective assistance at trial.” 36 Our Court of Appeals instructs three conditions must be

met to fall within this narrow exception: “(a) the default was caused by ineffective assistance of

post-conviction counsel or the absence of counsel; (b) in the initial-review collateral proceeding

(i.e., the first collateral proceeding in which the claim could be heard); and (c) the underlying

claim of trial counsel ineffectiveness is ‘substantial.’” 37

        Judge Caracappa thoroughly analyzed the third prong of this test – the underlying claim

of trial counsel ineffectiveness – and found it meritless. 38 She correctly applied the Supreme

Court’s test in Strickland v. Washington 39 to determine whether trial counsel was ineffective in

failing to object to the 911 recording. 40 Under Strickland, Mr. Latham must prove his trial

counsel’s (1) representation “fell below an objective standard of reasonableness” and (2)

                                                   4
         Case 2:19-cv-05131-MAK Document 26 Filed 09/23/20 Page 5 of 11




performance “prejudiced the defense” by depriving Mr. Latham of a fair trial. 41 Judge Caracappa

found Mr. Latham failed to demonstrate both Strickland elements. 42 We agree.

       Judge Caracappa first found trial counsel’s decision not to object during the playing of

the 911 recording did not fall below an objective standard of reasonableness. 43 At the hearing on

the motion for a mistrial, trial counsel explained he did not object during trial because he did not

want to express the inflammatory and prejudicial nature of the recording in front of the jury. 44

He instead chose to reserve his objection for sidebar. 45 We agree with Judge Caracappa’s finding

that trial counsel’s decision not to object “could be considered a sound trial strategy.” 46

       Judge Caracappa also found Mr. Latham failed to demonstrate trial counsel’s conduct

prejudiced the defense. 47 To establish prejudice, Mr. Latham must show “there is a reasonable

probability that, but for counsel’s unprofessional error, the result of the proceeding would have

been different.” 48 As Judge Caracappa aptly notes, the Commonwealth presented

“overwhelming” evidence against Mr. Latham at trial. 49 Numerous individuals – at least three

other participants in the robbery, a DNA analyst, two members of the Chae family, and Mr.

Latham himself - testified about Mr. Latham’s involvement with the charged crimes. 50 Judge

Caracappa found, as we do, the outcome of Mr. Latham’s trial would not have been different if

trial counsel objected to the 911 recording. 51

       Since Mr. Latham failed to prove the underlying ineffective assistance of trial counsel

claim, his procedural default is not excused by Martinez. We agree with Judge Caracappa’s

recommendation and dismiss Mr. Latham’s claim of ineffective assistance of counsel as

procedurally defaulted.




                                                  5
         Case 2:19-cv-05131-MAK Document 26 Filed 09/23/20 Page 6 of 11




       B.      The state court correctly found no merit in the alleged Brady violation.

       Mr. Latham’s final claim for relief alleges the Commonwealth committed a Brady

violation by failing to turn over oral statements made by co-defendant Karre Pitts in an off-the-

record proffer during plea negotiations. 52 Mr. Pitts implicated himself and Mr. Latham in the

Chae residence robbery. 53 The Commonwealth believed Mr. Pitts failed to provide information it

did not already possess, so the parties did not negotiate a plea agreement and the Commonwealth

did not reduce the plea discussions to a statement. 54 The court tried Mr. Pitts, Mr. Latham, and

Joseph Page jointly; the jury found Mr. Pitts not guilty, but found Mr. Latham and Mr. Page

guilty. 55 Mr. Latham argues if Mr. Pitts’ statements had been introduced, the jury could have

found Mr. Pitts guilty instead of Mr. Latham. 56 The Commonwealth argues the state court

reasonably concluded this claim lacks any merit. 57 Judge Caracappa agrees with the state court’s

analysis. 58 We do too.

       To succeed on a Brady claim, Mr. Latham must demonstrate the allegedly withheld

statements (1) were suppressed by the state, either willfully or inadvertently; (2) are favorable to

the accused, either because they are exculpatory or impeaching; and (3) are material to the

outcome of the case. 59 Judge Rogers reviewed Mr. Latham’s claim at length and found it to be

meritless because Mr. Latham failed to demonstrate all three Brady elements. 60 On appeal, the

Superior Court “agree[d] with the sound reasoning of the trial court and adopt[ed] its

reasoning.” 61 Judge Caracappa analyzed Judge Rogers’ decision and found he accurately and

reasonably applied the standard outlined in Brady. 62 We agree.

       Judge Rogers first found Mr. Latham failed to demonstrate the Commonwealth

suppressed any admissible evidence. 63 Mr. Pitts made these statements during off-the-record plea

negotiations in which the parties agreed “no notes would be taken and nothing would be used



                                                 6
         Case 2:19-cv-05131-MAK Document 26 Filed 09/23/20 Page 7 of 11




against [Pitts].” 64 Since the plea negotiations failed, the Commonwealth never took a

statement. 65 Judge Rogers also found Mr. Latham failed to prove Mr. Pitts’ statements are

favorable to Mr. Latham or material to the outcome of the case. 66 He instead found the

statements to further implicate Mr. Latham in the Chae home robbery. 67 As explained above, the

Commonwealth presented a substantial amount of evidence against Mr. Latham at trial. The

statements Mr. Latham complains about now would have only served to strengthen the case

against him.

       We agree with Judge Rogers’ application of the Brady standard to Mr. Pitts’ statements

and find Mr. Latham failed to demonstrate the Commonwealth committed a Brady violation. We

deny Mr. Latham’s claim as meritless.

       C.      We deny a certificate of appealability.

       “[A] state prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal

a district court’s denial of his petition.” 68 An appeal may not be taken unless this Court issues a

certificate of appealability. 69 A petitioner seeking a certificate of appealability “need only

demonstrate ‘a substantial showing of the denial of a constitutional right.’” 70 A petitioner

“satisfies this standard by demonstrating that jurists of reason could disagree with the district

court’s resolution of his case or that the issues presented were adequate to deserve

encouragement to proceed further.” 71 Given the standard we apply to habeas challenges to

ineffectiveness of counsel and alleged Brady violations, we cannot find jurists of reason could

disagree with our reasoning in denying Mr. Latham’s petition.

III.   Conclusion

       We approve and adopt Judge Caracappa’s Report and Recommendation and dismiss Mr.

Latham’s petition for habeas relief. We agree the claim for ineffective assistance of trial counsel



                                                 7
           Case 2:19-cv-05131-MAK Document 26 Filed 09/23/20 Page 8 of 11




is procedurally defaulted and the claim regarding an alleged Brady violation is meritless; we

must dismiss both claims. We find no basis for a certificate of appealability.


1
  ECF Doc. No. 8, Notes of Testimony (“N.T.”) January 12, 2010 Trial at 40, 90-95, N.T.
January 25, 2010 Trial at 101, 103, 199-200.
2
    Id., N.T. January 13, 2010 Trial at 83-84.
3
    Id., N.T. January 25, 2010 Trial at 148-56.
4
    Id., N.T. January 21, 2010 Trial at 152-55, 157-60, 200-01.
5
    Id., N.T. January 14, 2010 Trial at 15-17, 216-17.
6
    Id., N.T. January 13, 2010 Trial at 126-27, 129, 133.
7
    Id., N.T. January 14, 2010 Trial at 21.
8
 Id., N.T. January 20, 2010 Trial at 60-62, N.T. January 19, 2010 Trial at 28, 44-47, 51-60, 72-
75, N.T. January 21, 2010 Trial at 20-21, 26-27, 33, 35-37, 39-40, 43-45, 50-51.
9
    Id., Police Crim. Compl., Feb. 4, 2009, at 2-4.
10
     Id., N.T. January 14, 2010 Trial at 52-132, 191-208, 133-35.
11
     Id., N.T. January 22, 2010 Trial at 109, 116-17, 122, 128, 131-35.
12
     Id., N.T. January 27, 2010 Trial at 68-70, 100.
13
     Id., Sentencing Hr’g, Apr. 27, 2010 at 3.
14
     Id., N.T. January 26, 2010 Trial at 5-18.
15
     Id., N.T. January 26, 2010 Trial at 18, Trial Ct. Op. at 65-66.
16
     Id., Sentencing Hr’g, Apr. 27, 2010 at 30-32.
17
 Commonwealth v. Latham, No. 2702 EDA 2010, 2014 WL 10979805, at *1 (Pa. Super. Ct.
Mar. 17, 2014).
18
     Id.
19
     Id. at *38, petition denied, 99 A.3d 924 (Pa. 2014)


                                                      8
            Case 2:19-cv-05131-MAK Document 26 Filed 09/23/20 Page 9 of 11




20
     ECF Doc. No. 8, Post-Conviction Relief Act Pet., January 12, 2015, at 3, 5, 7.
21
   Commonwealth v. Latham, No. 3122 EDA 2016, 2019 WL 180191, at *4 (Pa. Super. Ct. Jan.
14, 2019).
22
   Id.
23
     Id.
24
     ECF Doc. No. 1 at 7.
25
     Id. at 6-8.
26
     ECF Doc. No. 3.
27
     373 U.S. 83, 86 (1963); ECF Doc. No. 12.
28
     ECF Doc. No. 13.
29
     ECF Doc. No. 24.
30
     Martinez v. Ryan, 566 U.S. 1, 7-12 (2012).
31
     ECF Doc. No. 25 at 7.
32
     ECF Doc. No. 1 at 9.
33
  As Judge Caracappa found, “a petitioner must exhaust his federal constitutional claims in state
court before raising them in a federal habeas petition.” ECF Doc. No. 25 at 14 (citing 28 U.S.C.
§ 2254(b)(1)).
34
     ECF Doc. No. 1 at 9-10.
35
     ECF Doc. No. 25 at 15 (quoting Martinez, 566 U.S. at 9).
36
     Martinez, 566 U.S. at 9.
37
  Preston v. Superintendent Graterford SCI, 902 F.3d 365, 376 (3d Cir. 2018) (quoting Cox v.
Horn, 757 F.3d 113, 124) (3d Cir. 2014) (quoting Martinez, 566 U.S. at 14)).
38
     ECF Doc. No. 25 at 15-21.
39
     466 U.S. 668 (1984).
40
     ECF Doc. No. 25 at 18-21.



                                                  9
           Case 2:19-cv-05131-MAK Document 26 Filed 09/23/20 Page 10 of 11




41
     Strickland, 466 U.S. at 687.
42
     ECF Doc. No. 25 at 18-21.
43
     Id. at 18-19.
44
     ECF Doc. No. 8, N.T. January 26, 2010 Trial at 10.
45
     Id.
46
     ECF Doc. No. 25 at 19.
47
     Id. at 19-21.
48
     Strickland, 466 U.S. at 687.
49
     ECF Doc. No. 25 at 19-21.
50
     ECF Doc. No. 8, Trial Ct. Op. at 13-15.
51
     ECF Doc. No. 25 at 21.
52
     ECF Doc. Nos. 11 and 12.
53
     ECF Doc. No. 8, N.T. Arg. on Post Sentence Mots., August 2, 2010 at 23.
54
     Id.
55
     Id. at 43.
56
     ECF Doc. No. 12 at 2-3.
57
     ECF Doc. No. 24 at 47-64.
58
     ECF Doc. No. 25 at 26-30.
59
     Id. at 27 (citing Strickler v. Greene, 527 U.S. 263, 281-82 (1999)).
60
     ECF Doc. No. 8, Trial Ct. Op. at 43-52.
61
     Latham, 2014 WL 10979805, at *2.
62
     ECF Doc. No. 25 at 26-30.
63
     ECF Doc. No. 8, Trial Ct. Op. at 49.


                                                   10
           Case 2:19-cv-05131-MAK Document 26 Filed 09/23/20 Page 11 of 11




64
     Id., N.T. Arg. on Post Sentence Mots., August 2, 2010 at 23.
65
     Id., Trial Ct. Op. at 49.
66
     Id. at 49-52.
67
     Id.
68
     Miller-El v. Cockrell, 537 U.S. 322, 335-37 (2003) (citing 28 U.S.C. § 2253).
69
     Id. at 335-36 (citing 28 U.S.C. § 2253(c)(1)).
70
     Id. at 327 (citing 28 U.S.C. § 2253(c)(2)).
71
     Id. at 323 (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).




                                                      11
